ORDER GRANTING PLAINTIFF ALLSTATE INSURANCE COMPANY’S MOTION TO WITHDRAW SUMMARY JUDGMENT ORDER FROM PUBLICATION
MCGOVERN, District Judge.
THIS MATTER having come on before the above-entitled Court on the Motion of Allstate Insurance Company to Withdraw Summary Judgment Order from Publication, the parties having appeared through their counsel of record, and the Court having considered the memoranda of law submitted; now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that:
1. Allstate’s Motion to Withdraw Summary Judgment Order from Publication is hereby GRANTED;
2. The Court’s Order Re: Motions for Partial Summary Judgment, filed July 6, 1995 in this matter is ordered withdrawn from publication.